 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    QUINCY MOSLEY,                                     Case No. 1:17-cv-00852-DAD-JLT (PC)
12                       Plaintiff,
                                                         ORDER TO FILE RESPONSE TO
13           v.                                          MOTION FOR SUMMARY JUDGMENT
14    S. STEWART, et al.,
                                                         21-DAY DEADLINE
15                       Defendants.

16

17          On April 14, 2021, Defendants filed a motion for summary judgment. Plaintiff has not
18   filed a response despite the Rand warning. (Doc. 47-1.) Plaintiff is ordered to file a response to
19   Defendants’ motion for summary judgment or a notice of non-opposition within 21 days.
20   Failure to comply with this order will result in a recommendation for entry of summary
21   judgment in Defendants’ favor.
22
     IT IS SO ORDERED.
23

24      Dated:     May 18, 2021                              _ /s/ Jennifer L. Thurston
                                                   CHIEF UNITED STATES MAGISTRATE JUDGE
25

26
27

28
